920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Debra JONES, Plaintiff-Appellant,v.NORTHWEST AIRLINES, INC., a Minnesota Corporation, doingbusiness in Wayne County, County, Michigan, Wendy Evans,Thomas Brownlee, Kay Dacko and Kathryn Simpson, Jointly andSeverally, Defendants-Appellees.
No. 90-1025.
United States Court of Appeals, Sixth Circuit.
Oct. 30, 1990.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and HIGGINS, District Judge.*
PER CURIAM.


1
Plaintiff challenges the district court's order of summary judgment in favor of defendants and the dismissal of her complaint.  The district court determined that there was no genuine issue of material fact, and that plaintiff's claims of intentional infliction of emotional distress and race discrimination were preempted by the Railway Labor Act.


2
We affirm, as plaintiff has failed to demonstrate error.  Plaintiff's response to the motion for summary judgment was inadequate to show that there was a genuine issue as to any material fact and that defendants were not entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c).   See Celotex Corp. v. Catrett, 477 U.S. 317 (1986) and Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).


3
Accordingly, for the reason set out above, and for those articulated by the district court, the judgment of the district court is affirmed.



*
 The Honorable Thomas A. Higgins, United States District Judge for the Middle District of Tennessee, sitting by designation